 In the Matter of THEWINTER WEISS COMPANY,EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCAL LODGENo.47,PETITIONERIn the Matter of THE WINTER WEISS COMPANY, EMPLOYERandINTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILD-ERS & HELPERSOF AMERICA, LOCAL 101, AFL, PETITIONERCases Nos.30-RC-3 and 30-RC-34, respectively.Decided November5,1948DECISIONANDORDERUpon separate petitions duly filed, a hearing in the above con-solidated cases was held before a hearing officer of the National LaborRelations Board.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel, consisting of Chairman Herzog andMembers Houston and Gray.'Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.23.For reasons stated hereinafter,no question affecting commerceexistsconcerning the representation of employees of the Employer,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.i Board Member Houston did not participate in this case.f The Petitioner,International Association of Machinists,Local Lodge No. 47, is herein-after referred to as the IAM ; the Petitioner,International Brotherhood of Boilermakers,Iron Ship Builders&Helpers of America,Local 101,AFL, is hereinafter referred to as theBoilermakers.International Union,United Automobile,Aircraft&Agricultural ImplementWorkers of America, CIO,withdrew from the case on May 19, 1948, and made no appearanceat the hearing.80 N. L.R. B., No. 35.159 160DECISIONSOF NATIONALLABOR RELATIONS BOARDThe TAM seeks a unit consisting of all employees of the Employerengaged in maintenance repair, or as mechanics, journeymen machin-ists, specialists, helpers, and apprentices, all without restriction as todepartment or location within the plant, excluding all employees inthe unit proposed by the Boilermakers, all office and clerical employ-ees, employees of the woodworking department, salesmen, teamsters,truck drivers, warehousemen, janitors, watchmen, guards, profes-sional employees, and all supervisors as defined in the Act.The Boilermakers requests a unit consisting of all employees of theEmployer engaged in welding, burning, setting-up, laying-out, punch-ing, rolling, breaking, drilling, shearing, assembling, polishing, paint-ing, scaling, operating hoists, or moving or fabricating any work inconnection with plates, shapes, or forms of steel or other metals,angles, panels, and H and I beams, all without restriction as to de-partment or location within the plant, excluding all employees in theunit sought by the IAM, all office and clerical employees, employeesof the woodworking department, salesmen, teamsters, truck drivers,warehousemen, janitors, watchmen, guards, professional employeesand all supervisors as defined in the Act.The Employer takes the position that the only appropriate unit isa plant-wide unit embracing all production and maintenance em-ployees, excluding office and clerical employees, salesmen, janitors,watchmen, guards, professional employees, and all supervisors asdefined in the Act.The Employer is engaged in the manufacture and sale of trailers,truck bodies, sleeper cabs, portadrills, potato chip machines, cattlespraying machines, and various other types of specialized equipment.The production operations of the plant are carried on in approxi-mately 11 departments,viz,the mill, body assembly, general assembly,paint, chipmaster, shipping and receiving, commercial, maintenance,and portadrill departments, the plate shop, and the machine shop-each under the separate supervision of a crew leader or foreman, whois in turn responsible to the general superintendent of the plant.The functions and manufacturing activities performed by these de-partments are highly integrated.The record discloses that workingconditions, hours of employment, and privileges such as vacationsand holidays, are the same for all employees in the plant. The wagestructure is based upon a bracket system, under which the wagebracket for each job classification is the same throughout the plantregardless of department.Approximately 80 or 85 percent of theemployees in the Employer's plant are interchangeable and, at vari-ous times, have been transferred from one job or department toanother. THE WINTER WEISS COMPANY161In the course of its operations, the Employer employs approximately148 employees.Of this number the IAM seeks to represent approxi-mately 54 employees and the Boilermakers seek to represent approxi-mately 64 employees.There is no history of collective bargainingto bear upon the appropriateness of the unit. It appears from therecord, however, that competitive plants in the same general area asthe Employer's plant are organized on a plant-wide basis.The Unit Proposed ty the IAMThe IAM desires a unit embracing approximately 54 employeesengaged in maintenance repair, or as mechanics, journeymen machin-ists,specialists,helpers, and apprentices.As noted above, theseemployees are located in various departments throughout the plant,each of which is separately supervised.They possess skills rangingfrom highly skilled craftsmen such as tool and die makers and machin-ists, to skilled and semiskilled specialists, such as mechanics andmachine operators.The record discloses that during slack periodsthese employees are transferred from one job or department in theplant to another where the work load is heavier.Thus, a mechanicmay become a platemaker in the plate shop, a machinist may become ashear operator in the portadrill department, or a turret lathe operatorin the machine shop may be transferred to the assembly department.The record also indicates that the IAM would exclude from its pro-posed unit skilled and semiskilled mill machine operators in the milldepartment whose skills appear to be comparable to those of employeeswhom the IAM seeks to represent.Upon the basis of the foregoing facts and upon the entire recordin the case, we are of the opinion that the grouping sought by the IAMis neither a pure craft unit nor a department unit, nor does it conformwith any functional division of the plant.The employees in questionlack the homogeneity requisite to a unit appropriate for the purposes ofcollective bargaining.Accordingly, we find that the unit sought bythe IAM is inappropriate and we shall dismiss the petition filed inCase No. 30-RC-3.The UnitProposedby theBoilermakersThe Boilermakers'unit would include approximately 64 employeesengaged inwelding, burning, setting-up, laying-out, punching, rolling,breaking,drilling, shearing,assembling,polishing, painting,scaling,operating hoists, ormoving or fabricatingany work in connection withplates, shapers,or forms of steel or other metals,angles, panels, orH and I beams. 162DECISIONSOF NATIONAL LABORRELATIONS BOARDAs in the case of the unit sought by the IAM, the employees in theBoilermakers group are employed in various departments of the plant,each of which is under separate supervision.They are skilled andsemiskilled workers who, in the course of the Employer's operations,are transferred from one job or department to another as the occasionmay require.Welders are called upon to do assembly work, fabricatejigs, or act as helpers on shear machines or punch presses; painters attimes are used in the stock roppn as material handlers or as assemblers;and in several instances, so-called "three position" employees performseveral functions such as welding, cutting, or assembling.From the foregoing, and upon the entire record in the case, it is clearthat the unit proposed by the Boilermakers is neither a pure craft unitnor a departmental unit, nor does it conform with any functionaldivision of the plant.Like the IAM, the Boilermakers seek to repre-sent in a separate unit a grouping of employees which lacks thehomogeneity requisite to a unit appropriate for the purposes ofcollective bargaining.Under these circumstances, we find that therequested unit is inappropriate and we shall, therefore, dismiss thepetition filed in Case No. 30-RC-34.ORDERUpon the basis of the entire record, the National Labor RelationsBoard hereby orders that the petitions filed in Cases Nos. 30-RC-3and 30-RC-34, be, and they hereby are, dismissed.